DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 11/24/2021 has been acknowledged. 

Response to Arguments/Amendment
C)
Applicant’s arguments with respect to claims # 1-20  have been considered but they are not persuasive.

1) 
Applicant respectfully submits that the cited art fails to teach or suggest, or otherwise motivate, all of the elements of claim 1. In particular, the cited art fails to teach or suggest at least "provide, to the first RAN, configuration information during a radio resource control (RRC) connection procedure, wherein the configuration information indicates a dual connectivity status of the UE' and "receive, from the first RAN, a dual connectivity configuration, wherein the dual connectivity configuration is based on the dual connectivity status of the UE." 


Examiner respectfully disagrees with applicant arguments as  Futaki  teaches about a MeNB sharing DC capabilities of UE between the orher base station , such as SgNB on a network in other to apply dual confirmation in a RRC procedure (See [0102-0104]). Therefore one can imply that the MeNB did got the UE DC capability message from the UE within signaling. But Futaki just fails to explicitly recite providing such information element to one  of the RANs. 

2)
Applicant respectfully submits again that the cited art fails to disclose, or otherwise teach or suggest, all of the elements of claim 17. In particular, the cited art fails to disclose at least "enable multiple instances of a communication stack associated with the second RAN, wherein a first instance of the communication stack supports a non-stand-alone mode of operation for the first and second RAN s and a second instance of the stack supports a stand-alone mode of operation for the second RAN."



Examiner respectfully disagrees with applicants remarks and arguments as 
Futaki clealy teaches about dual connectivity and specifically described about simultaneous communication in ([0054-0055]) using eNB and gNB base station  for non-stand-alone architecture. Furthermore new radio (NR) technology service base architecture allow also for multiple instance communication stack as designed to and [0069-0070] where UE is configured to the NR gNB that support multiple instance as stand-alone and in [0083-0086].  Therefore as NR technology support multiple instance communication as standalone and also as combination with eNB and gNB. Kim teaches about a UE report dual connectivity configuration status capability  to primary base station and/or secondary base station (See [0069-0070]; [0077-0079]).  The claim language is about providing configuration information related to Dual Connectivity during RRC signaling. Therefore Kim teaches just that and Futaki could have used Kim features to explicitly recite how Futaki eNB to get inform about UE DC features. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable by Futaki (US 2019/0342824 A1) in view of Kim (US 2021/0084642 A1).

Regarding Claim 1, 11
Futaki discloses a user equipment device (UE) (Fig.12(UE)), comprising:

one or more antennas (Fig.12(1202));
one or more radios (Fig.12(1201)), 
             wherein each of the one or more radios (Fig.12(1201)) is configured to perform cellular communication using at least one radio access technology (RAT) (See [0092]; UE communicating using cellular type like eNB or gNB));

one or more processors (Fig.12(1203)(1204)) coupled to the one or more radios (Fig.12(1201)), 
             wherein the one or more processors (Fig.12(1203)(1204)) and the one or more radios (Fig.12(1201)) are configured to perform voice and/or data communications (See [0053-0054]; transmitting data in user plane);

             wherein the one or more processors (Fig.12(1203)(1204)) are configured to cause the UE (Fig.12(UE)) to:

 (Fig.6(LTE eNB)) operating according to a first RAT via a first radio of the one or more radios (See Fig.4; [0053]; connect to a first RAN);

connect to a second RAN (Fig.6(NR gNB)) operating according to a second RAT via a second radio of the one or more radios (See Fig.4; [0053]; connect to a second RAN);
              and
receive, from the first RAN (Fig.6(LTE eNB)), a dual connectivity configuration (See [0067-0069]; [0102-0103]; UE received dual configuration from second RAN), 
                 wherein the dual connectivity configuration is based on the dual connectivity status of the UE (See Fig.8; [0067-0069]; [0102-0103]; UE connected to both eNB and gNB and request other SI from second RAN).

But Futaki fails to explicitly recite
provide to the first RAN, configuration information during a radio resource control (RRC) connection procedure , 
                  wherein the configuration information indicates a dual connectivity status of the UE; 
              and
receive, from the first RAN, a dual connectivity configuration, 
                 wherein the dual connectivity configuration is based on the dual connectivity status of the UE.

However in an analogous art,
Kim teaches about a UE report dual connectivity configuration status capability  to primary base station and/or secondary base station (See [0069-0070]). 

Futaki and Kim are analog art because they all pertain to wireless communication device with dual connectivity capability. Futaki teaches about a UE receiving system information from multiple base stations upon request or upon system setup. Kim teaches about a UE report dual connectivity configuration status capability  to primary base station and/or secondary base station. Futaki could use Kim features in order for the base station to complement UE system information in term of dual connectivity and other requirements need to efficient operation of a DCUE. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Futaki and Kim features as to obtain an efficient and reliable DC UE.  



Regarding Claim 2, 12
Futaki and Kim teach all the features with respect to claim 1, 11 and Futaki further teaches 
           wherein dual connectivity status (See [0067-0069]) includes one or more of:

an indication disabling dual connectivity for the UE;

working frequencies associated with the RAN; 

or

configurations associated with the second RAN (See [0067-0069]; received requested gNB SI).

( The term “or” permits any one of the above limitation to be analyzed  separately)



Regarding Claim 3, 13
Futaki and Kim teach all the features with respect to claim 2, 12 and Futaki further teaches 
            wherein the configurations associated with the second RAN includes whether the UE is configured in a stand-alone mode for communications with the second RAN (See [0028-0030]; [0067-0069]; the necessity of transmitting other SI  of the second RAN indicate that the UE was configured as a standalone before dual connectivity request).


Regarding Claim 4,
Futaki and Kim teach all the features with respect to claim 1 and Futaki further teaches
              wherein the dual connectivity configuration includes configuring the UE for a
stand-alone mode of operation with the first RAN (See Fig.4; [0053]; one user plane goes through eNB1) .


Regarding Claim 5,
Futaki and Kim teach all the features with respect to claim 1 and Futaki further teaches 

         wherein the dual connectivity configuration includes configuring the UE for a
non-stand-alone mode of operation with the first and second RANs (See [0054]; UE communicate with both eNB and gNB in an aggregate manner), 

         wherein non-standalone mode of operation accommodates the UE operating in stand-alone mode with the second RAN (See [0054]; It offers more than one path of user plane in constrst to the first configuration one path to the core network).


Regarding Claim 6,
Futaki and Kim teach all the features with respect to claim 5 and Futaki further teaches 

capabilities of the second radio (See [0053-0054]; It is obvious since the user plane data is shared in the non-standalone, that the latter with have less capacity than the standalone plane).


Regarding Claim 7,
Futaki and Kim teach all the features with respect to claim 1 and Futaki further teaches 
        wherein the first RAT is one of 3GPP Long Term Evolution (LTE) (Fig.4(1)) and 3GPP Fifth Generation New Radio (5G NR) (Fig.4(2)); and
wherein the second RAT is one of 3GPP LTE (Fig.4(1)) and 3GPP 5G NR (Fig.4(2));. (See [0053-0054])

 

Regarding Claim 8,
Futaki and Kim teach all the features with respect to claim 1 and Futaki further teaches 
             wherein the one or more processors are further configured to cause the UE to:

(See [0069-0073]; [0102-0104]; hard splitting) ; and

receive, based on the release or suspension, an updated dual connectivity configuration from the first RAN (See [0071-0073]; [0102-0104]; received update after break out)


Regarding Claim 9,
Futaki and Kim teach all the features with respect to claim 1 and Futaki further teaches 
            wherein the one or more processors are further configured to cause the UE to:

enable multiple instances of a communication stack associated with the second RAN (See Fig.(2,3); [0053-0054]; all instance goes through the NR RAN),  
            wherein a first instance of the communication stack supports a non-standalone
mode of operation for the first and second RANs (See Fig.(3); [0054]; all instance  user plane goes through the NR RAN and LTE RAN),  
and 
                         a second instance of the communication stack supports a stand-alone mode of operation for the second RAN (See Fig.2; [0053]; the user plane data goes to the eNB to reach the core).


Regarding Claim 10, 
Futaki and Kim teach all the features with respect to claim 9 and Futaki further teaches 
               wherein the first instance of the communication stack (See Fig.5; [0054]; path through inter-Base Station) and the second instance of the communication stack (See Fig.5; .[0054]; path through NR BS) are supported by a single SIM profile of the UE (See Fig.5; [0054]; all instance goes through the NR RAN),  
and
                wherein the first instance of the communication stack and the second instance of the communication stack share physical resources associated with the second radio (See [0054]; [0069]; [0071]; [0102-0104]; shared resources )  .



Regarding Claim 14; 
Futaki and Kim teach all the features with respect to claim 11 and Futaki further teaches 
                   wherein the dual connectivity configuration includes configuring the UE (Fig.5(3)) for a non-stand-alone mode of operation with support of a second network entity (Fig.5(2)) operating according to a second RAT (See [0054]; UE communicate with both eNB and gNB in an aggregate manner), 

(See Fig.5; [0054]; It offers UE with more than one path of use plane).; and


wherein the dual connectivity configuration in combination with the UE operating in stand-alone mode with the second network entity does not exceed radio
frequency capabilities of the UE (See [0053-0054]; [0102-0104]; The user capabilities does not change with the added dual connectivity and configuration coordinated between the two RATs).


Regarding Claim 15,
Futaki and Kim teach all the features with respect to claim 11 and Futaki further teaches 

              wherein dual connectivity is configured with a second network entity (Fig.5(2)), 

              wherein the second network entity (Fig.5(2)), operates according to 3GPP Fifth Generation New Radio (5G NR) (See [0054]; NR RAT) .


Regarding Claim 16,
Futaki and Kim teach all the features with respect to claim 11 and Futaki further teaches 
          wherein the one or more processors are further configured to cause the network entity to:
communicate with a second network entity (See Fig.5; [0054]), 
                   wherein the second network entity (Fig.5(2)) also serves the UE (See Fig.5; [0054]), and 

                   wherein the second network entity (Fig.5(2)) operates according to a
second RAT (See Fig.5; [0054]; NR), and 

                     wherein the second network entity (Fig.5(2)) is identified based on an identifier of the UE (See Fig.(2,3); [0053-0054]; the network comprises two RAN entities identities only through SIM profiles) ; and

receive, from the second network entity (Fig.5(2)), serving frequencies and/or configurations associated with the UE's connection to the second network entity (See [0030-0035]; [0066]; received SI configuration from second RAN), 

                    wherein the dual connectivity configuration for the UE is further based on the serving frequencies and/or configurations associated with the UE's connection to the second network entity  (See [0030-0035]; [0066]; dual connectivity process through other SI configuration from second RAN),.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being anticipated by Futaki (US 2019/0342824 A1).

Regarding Claim 17,
Futaki discloses a non-transitory computer readable memory medium (Fig.12(1206)) storing program instructions (See [0091]; [0100]) executable by processing circuitry (Fig.12(1203)(1204)) to cause a user equipment device (UE) (Fig.12)) to:

(RAN) (Fig.6(LTE eNB)) operating according to a first radio access technology (RAT) via a first radio (See Fig.4; [0053]; connect to a first RAN);

connect to a second RAN (Fig.6(NR gNB)) operating according to a second RAT via a second radio  (See Fig.4; [0053]; connect to a second RAN);

receive, from the first RAN (Fig.6(LTE eNB)), a dual connectivity configuration (See [0054-0055]; [0066-0068]; UE is configured for dual connectivity by eNB control plane path); and

enable multiple instances of a communication stack (See [0054-0055]; user plane communication is performed with multiple path instances including the NR BS)) associated with the second RAN (See Fig.5; [0054-0056]; [0066-0068]; information includes both eNB and gNB system information);, 
               wherein a first instance of the communication stack supports a non-stand-alone mode of operation for the first and second RAN s (See  [0054-0055]; [0066-0068]; information includes both eNB and gNB system information to aggregate UE pat communication) and a second instance of the stack supports a stand-alone mode of operation for the second RAN (See [0053]; Fig.2; use data plane can go through path 3A such as user data going through gNB RAN only)).


Regarding Claim 18,
Futaki teaches all the features with respect to claim 17 and Futaki further teaches
           wherein the first instance of the communication stack (See Fig.5; [0054]; New Radio gNB support multiple instance as service base architecture ) and the second instance of the communication stack (See Fig.5; .[0054]; path through NR BS gNB) are supported by a single SIM profile of the UE (See Fig.5; [0054]; all instance goes through the NR RAN),  


Regarding Claim 19,
.Futaki teaches all the features with respect to claim 17 and Futaki further teaches
            wherein the first instance of the communication stack and the second instance of the communication stack share physical resources associated with the second radio (See [0054]; [0066]; [0069]; [0071]; [0102-0104]; shared resources as per dual connectivity configuration)  .




Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY LAFONTANT/Examiner, Art Unit 2646